Title: To John Adams from Charles Storer, 30 December 1785
From: Storer, Charles
To: Adams, John


     
      Dear Sir,
      Boston. 30th. December. 1785.
     
     I made a mistake in my other letter respecting the Medical Society— ’Twas you who settled the Correspondance between the Society of Medicine at Paris & our Medical Society here— I well remember the notes that passed on the occasion between you & Monsr: Vicq d’Azir, perpetual Secretary— Our medical Society were extremely pleased at what you had done for them, & wrote them, (immediately on your forwarding the letters that had passed between you & Monsr: Vicq d’Azir.) through you— But as they have never heard from the Society at Paris, whether they received those letters; nor from you whether they ever reached your hands, Dr: Appleton has desired me to write you on the subject, that the Society may know why the Correspondance has been interrupted— Any information, Sir, you may please to transmit thro’ me, I shall be happy to communicate.—
     I find at last that Mr: Lambe is arrived in Europe; but am sorry to see by the Papers that he has been appointed in Mr: Barclay’s stead— From every thing that I can learn, he is a man noways fit to be entrusted with such an office— I have heard that he was not commissioned by Congress—but that he carried dispatches only to you, & was recommended to be appointed by the Ministers in Europe— This I think cannot be true— I wish sincerely he may do well—for a very great deal depends on his negotiation—
     Do you remember some Queries that were put to you in the English Papers of last June, signed Mercator—and the Answers to them, signed by a Bostonian? I think you wished to know the Author of these last, & since my return I find him to be Mr: Jona: Williams— They are now reprinting here— He has made an addition to them, which is to be sent to England to be printed— This peice of intelligence I have from a friend of mine, who is Brother-in-law to him.—
     I have a peice of information to give you, which I am sure will give you pain; yet I cannot forbear it— ’Tis respecting our worthy friend Mr: Jay— He has been lately challenged by the Mr: Littlepage, who was with him in Spain— It seems Mr: Jay had advanced him, while in Europe, about £300. stg. which Mr: Littlepage promised to repay on his arrival in America—and on meeting Mr: Jay lately in New-York it was mentioned to him but the young Gent: wished to

put him off with saying his Guardian would pay it & that he was on the point of embarking for Europe.— Mr: Jay was not satisfied, & Mr: Littlepage was affronted— The next day Mr: Jay had him arrested: the Consequence of which was that a Challenge was sent— Mr: Jay refused to accept it—& Mr: Littlepage has not only posted him; but has made public all the domestic occurrences that fell under his observation while with Mr: Jay—even some political matters—and this I understand is to be printed— It is said that Mr: Jay too has condescended to abuse— If I can get the pamphlet will send it to you—tho’ I hope it will not be suffered to spread—
     I forgot to mention that I did not see either of the Mr: Lee’s. at NYork, as they were in Virginia— I forwarded your letters to them— One to Mr: R. H. Lee was public, as President of Congress; but not being marked so on the outside, I was obliged to send them both on to him—
     I am, Sir, with great respect & esteem, / Yr: oblig’d, humle: servt:
     
      Chas: Storer.
     
    